DETAILED ACTION
This action is in response to the application filed 11 March 2021.
Claims 1–15 are pending. Claims 1 and 11 are independent.
Claims 1–15 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Information Disclosure Statement
The IDS filed 11 March 2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a named-entity classification apparatus […] configured to” in claims 1–10.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function (e.g., paragraph 26), and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 6–8, 10, 11, and 13–15 are rejected under 35 U.S.C. § 103 as being unpatentable over Acero et al. (US 2003/0212544 A1) [hereinafter Acero] in view of Lyman et al. (US 2020/0160979 A1) [hereinafter Lyman].
Regarding independent claim 1, Acero teaches [a] named-entity classification apparatus comprising	an information processing apparatus, the named-entity classification apparatus configured to	classify a plurality of named entities extracted from document information into categories by using an inference model, A natural language understanding model annotates [classifies] natural language data with proposed annotations (Acero, ¶¶ 36–40).	receive, from a user, input of correctness information indicating whether each of the named entities has been classified into a category correctly, The user can confirm or change the proposed annotations (Acero, ¶ 41).
Acero teaches training or modifying the model based on the corrected and/or verified annotations (Acero, ¶ 42) but does not expressly teach correcting weights of features in an inference model. However, Lyman teaches:	correct weights of feature amounts that the inference model uses in the classification based on the received correctness information, and A user corrects annotations, and weights for an inference model are modified based thereon (Lyman, ¶ 457).	retrain the inference model based on the weights after the correction. The model is retrained (Lyman, ¶ 457).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lyman with those of Acero. Doing so would have been a matter of simple substitution of one known element [the unspecified model of Acero] for another [the inference model of Lyman] to produce a predictable result [a natural language annotation correction interface for an inference model].
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Acero/Lyman further teaches:	wherein	the inference model determines, for the classification, a probability indicating suitability of each of the named entities for the category, and The natural language understanding system [inference model] determines a confidence [probability] for each annotation (Acero, ¶ 7).	the named-entity classification apparatus presents the user with the named entities, while prioritizing named entities of the named entities the probabilities of which are large, and receives input of the correctness information. The proposed annotations can be ranked in ascending or descending order of confidence (Acero, ¶ 10).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Acero/Lyman further teaches:	wherein,	in a case where the difference between the number of named entities of the named entities determined to have been classified into the categories correctly and the number of named entities of the named entities determined to have been classified incorrectly is larger than a specified value, the named-entity classification apparatus requests the user to input the correctness information for others of the named entities. Sections of the model having low confidence [larger number of low confidence annotations] are highlighted for the user (Acero, ¶ 56).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Acero/Lyman further teaches:	wherein,	in a case where the number of named entities of the named entities determined to have been classified into the categories correctly is not larger than a preset number, or in a case where the number of named entities of the named entities determined to have been classified incorrectly is not larger than a preset number, the named-entity classification apparatus requests the user to input the correctness information for others of the named entities. The interface will highlight portions of the model that do not have a sufficient amount of training data, based on a preselected threshold (Acero, ¶ 52).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Acero/Lyman further teaches:	wherein,	the inference model determines, for the classification, a probability indicating suitability of each of the named entities for the category, and The model determines a confidence for an annotation [classification] of an input unit [entity] (Acero, ¶ 47).	the named-entity classification apparatus	determines probability distribution based on the plurality of named entities, The amount of training data processed for each part of the model is determined (Acero, ¶ 52).	identifies a probability at which density is sparsest in the probability distribution, and The areas with the smallest amount of training data are identified (Acero, ¶ 52).	outputs the identified probability. The areas are highlighted, color coded, etc. to output the areas having low amounts of training data (Acero, ¶ 52).
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Acero/Lyman further teaches:	wherein,	the named-entity classification apparatus generates a dictionary including information in which each of the named entities is associated with a category in which the named entity is classified. Annotations [categories] are generated for the natural language units (Acero, ¶ 78).
Regarding independent claim 11, this claim recites limitations similar to those of claim 1, and is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 6, and is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations similar to those of claim 8, and is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations similar to those of claim 10, and is rejected for the same reasons.
Claims 2, 4, 5, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Acero in view of Lyman, further in view of Forman et al. (US 2008/0103996 A1) [hereinafter Forman].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Acero/Lyman further teaches:	wherein	the inference model determines, for the classification, a probability indicating suitability of each of the named entities for the category, and The natural language understanding system [inference model] determines a confidence [probability] for each annotation (Acero, ¶ 7).
Acero/Lyman teaches drawing the user’s attention to particular training data, but does not expressly teach doing so based on the change in probability. However, Forman teaches:	the named-entity classification apparatus presents the user with the named entities, while prioritizing named entities of the named entities the probabilities of which have been largely changed when the weights of the feature amounts were corrected, and receives input of the correctness information. Training samples provided for confirmation or re-labeling are chosen based on a measure of disparity between the previously assigned label and the predicted label (Forman, ¶ 39). [Sorting by greater disparity would be equivalent to weights having “largely changed”.]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Forman with those of Acero/Lyman. One would have been motivated to do so in order to make it easier for the user to assign classification labels (Forman, ¶ 36).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Forman further teaches:	wherein,	the inference model presents the user with the named entities, while prioritizing named entities of the named entities having a large number of the feature amounts the weights of which have not been changed, and receives input of the correctness information. Training samples provided for confirmation or re-labeling are chosen based on a measure of disparity between the previously assigned label and the predicted label (Forman, ¶ 39). [Sorting by lesser disparity would be equivalent to weights having not changed.]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Forman with those of Acero/Lyman. One would have been motivated to do so in order to make it easier for the user to assign classification labels (Forman, ¶ 36).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Acero/Lyman teaches drawing the user’s attention to particular training data, but does not expressly teach the user choosing a number of data. However, Forman teaches:	wherein,	the named-entity classification apparatus receives, from the user, setting of the number of named entities of the named entities to be displayed, and presents the user with as many of the named entities as the received number. Training samples are selected for re-labeling (Forman, ¶ 25). The number of samples may be specified by the user (Forman, ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Forman with those of Acero/Lyman. One would have been motivated to do so in order to make it easier for the user to assign classification labels (Forman, ¶ 36).
Regarding dependent claim 12, this claim recites limitations similar to those of claim 2, and is rejected for the same reasons.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Acero in view of Lyman, further in view of Kurata et al. (US 2016/0371044 A1) [hereinafter Kurata].
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated. Acero/Lyman teaches calculating a confidence [probability] for the annotations, but does not expressly teach generating a graph. However, Kurata teaches:	wherein,	the named-entity classification apparatus generates a graph indicating the probability distribution for before and after correction of the weights and a screen showing the identified probability, and presents the graph and the screen to the user. A chart of a probability distribution before and after correction feedback (Kurata, ¶ 248, FIG. 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kurata with those of Acero/Lyman. Doing so would have been a matter of applying a known technique [displaying a probability distribution before/after a correction] to a known method [correction of a language model] to obtain a predictable result [a language model correction interface having a graph displaying before and after a correction].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176